34 So. 3d 233 (2010)
Oscar PARKS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-525.
District Court of Appeal of Florida, Fourth District.
May 12, 2010.
Oscar Parks, Miami, pro se.
Bill McCollum, Attorney General, Tallahassee, and Melanie Dale Surber, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Oscar Parks filed, in the circuit court, a petition for writ of habeas corpus, wherein he alleged ineffective assistance of appellate counsel. He now appeals the trial court's order refusing to transfer such petition to this court. We redesignate this appeal as a rule 9.141(c) petition and deny the same on the merits.
Denied.
STEVENSON, CIKLIN and GERBER, JJ., concur.